Title: To Thomas Jefferson from William Lee, 22 January 1825
From: Lee, William
To: Jefferson, Thomas


Sir
Washington
Jany 22. 25.
I have been favored by your letter of the 17th. I was induced to write you on the subject of Mr Wiers cabinet, from what had occasionally fallen from him and Dr Wallace in relation thereto. Mr Wier purchased this collection in spain last year, expecting to sell it in the U. States to advantage, in which he has been disappointed and as he contemplates going to Europe, he would prefer selling it to your University, to be paid for when you may be in funds in the course of four or six years to leaving it in the hands of any one for sale. If on examination it should be found a desirable object for your university I do not think there would arise any difficulty about the price or the terms of payment. I am no judge of the specimens composing this Cabinet but those who profess to know something of them say it is a rare collection—with great veneration I am your devoted humble ServantWm Lee